Case 2:19-cv-00560-JFC Document1 Filed 05/10/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

 

WILLIAM INDELICATO, ; CIVIL ACTION

Plaintiff,
Vv. : ELECTRONICALLY FILED ON
: MAY 10, 2019

LIBERTY TRANSPORTATION, INC., :
Defendant. : JURY TRIAL DEMANDED

 

COMPLAINT

William Indelicato (“Plaintiff”) brings this lawsuit against Liberty Transportation, Inc.
(“Defendant”), alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201,
et. seq., and the New York Labor Law (““NYLL”), N.Y. Lab. Law §§ 160, et seq.

JURISDICTION AND VENUE |

1, This Court has subject matter jurisdiction over the FLSA claim pursuant to 29
U.S.C. § 216(b) and 28 U.S.C. § 1331.

2. This Court has subject matter jurisdiction over the NYLL claim pursuant to 28
U.S.C. § 1367.

3. Venue is proper pursuant to 28 U.S.C. § 1391.

 

! Plaintiff — who lives in Cheektowaga, NY — originally commenced this lawsuit in the United
States District Court for the Western District of New York. However, on August 16, 2018, the
assigned Magistrate Judge issued a report and recommendation finding that Plaintiff's complaint
should be dismissed without prejudice because the Western District of New York lacked personal
jurisdiction over Defendant. See Indelicato v. Liberty Transportation, Inc., 2018 U.S. Dist. LEXIS
139036 (W.D.N.Y. Aug. 16, 2018). On April 16, 2019, the district court adopted the report and
recommendation and entered an order dismissing Plaintiff's complaint without prejudice. See
Indelicato v. Liberty Transportation, 2019 U.S. Dist. LEXIS 59544 (W.D.N.Y. April 6, 2019).
Thus, Plaintiff is pursuing his claims in this judicial district because Defendant is headquartered

in Westmoreland County.
1
Case 2:19-cv-00560-JFC Document 1 Filed 05/10/19 Page 2 of 8

PARTIES
4. Plaintiff is an individual residing in Cheektowaga, NY.
5. Defendant is a corporation headquartered in Greensburg, PA (Westmoreland

County) and conducting business in this judicial district.

6. Defendant is engaged in commerce and, furthermore, employs individuals
engaged in the production of goods for commerce and/or handling, selling, or working on goods
or materials that have been moved in or produced in commerce. As such, Defendant is covered
by the FLSA.

FACTS

7. Defendant owns and operates a trucking and delivery company that transports and
delivers goods to customers throughout the United States.

8. Plaintiff worked for Defendant as a driver from approximately March of 2017
until his termination on March 22, 2018.

9. Plaintiff signed a standardized “Contractor Agreement” that purports to make him
a non-employee “Independent Contractor.” However, in determining employment status under
the FLSA and NYLL, the mere “label[ing] of workers as independent contractors is not

controlling.” Brock v. Superior Care, Inc., 840 F.2d 1054, 1059 (2d Cir. 1988);? cf Liberty

 

Transportation, Inc. v Unemployment Compensation Board of Review, 2016 Pa. Commw.

 

2 See also Rutherford Food Corp. v. McComb, 331 U.S. 722, 729 (1947) (“Where the work done,
in its essence, follows the usual path of an employee, putting on an ‘independent contractor’ label
does not take the worker from the protection of the [FLSA].”); Sandrino v. Michaelson Assocs.,
LLC, 2012 U.S. Dist. LEXIS 165143, *26 (S.D.N.Y. Nov. 19, 2012 (“The test for whether a person
is deemed to be an independent contractor for purposes of New York Labor Law does not depend,

however, on what the person has labeled themselves.”).
2
Case 2:19-cv-00560-JFC Document1 Filed 05/10/19 Page 3 of 8

Unpub. LEXIS 877 (Pa. Commw. Dec. 22, 2016) (purported “independent contractor” working
for Defendant deemed employee under Pennsylvania unemployment law).

10. Defendant closely monitored the work of Plaintiff. For example, according to
Defendant’s website: “Our equipment is monitored by satellite, so we know where all of our
trailers are located throughout the US within 50 yards ....” http://libertytran.com/full-truck-
load-services/ (as of February 13, 2018).

11. Plaintiff leased his truck from Defendant’s affiliate (Landmark Leasing, Inc.,
which shares a common ownership and headquarters with Defendant) and was required to obtain
Defendant’s approval in order to use the truck on behalf of companies other than Defendant.

12. Plaintiff was not required to have any special skills beyond those required of any
commercial truck driver.

13. While working for Defendant from approximately March of 2017 until his
termination on March 22, 2018, Plaintiff did not have any additional sources of income.

14. The services performed by Plaintiff— driving and delivering goods to customers —
were integral to Defendant’s business. Indeed, Defendant’s business could not exist in the
absence of drivers such as Plaintiff.

15. Plaintiff was paid by Defendant every two weeks.

16. Defendant made substantial deductions from Plaintiff's paychecks. These
deductions were for the sole benefit of Defendant and included items such as insurance, vehicle
lease payments, vehicle maintenance payments, fuel, on board recording device (which the
Defendant used to track the every move of its drivers), occupational accidental insurance

(workers’ compensation insurance), and other miscellaneous expenses.
Case 2:19-cv-00560-JFC Document 1 Filed 05/10/19 Page 4 of 8

17. These deductions were so significant that they sometimes resulted in Plaintiff's
hourly wage falling below the minimum wage required by the FLSA ($7.25 during all relevant
times) and the NYLL (ranging from $7.25 to $15.00 during the relevant six-year period and
depending on work location). For example, during the two-week period ending on February 3,
2018, Defendant subjected Plaintiff to the following deductions: $1,868.45 for fuel; $343.82 for
insurance; $728.04 for the truck lease; $260.59 for vehicle maintenance; $17.00 for the on board
recording device lease fee; and $76.00 for workers’ compensation insurance. In the wake of
these deductions, Plaintiff was left with only $358.46 in pay for a two-week period in which he
worked approximately 70 hours

18. On February 16, 2018, Plaintiff filed a class/collective action lawsuit in the
Western District of New York against Defendant alleging that Defendant violated the FLSA and
the NYLL by failing to pay the minimum wage to Plaintiff and other truck drivers and for taking
impermissible deductions from their pay. See Indelicato v. Liberty Transportation, Inc., 1:18-cv-
00253 (W.D.N.Y.) (“the New York Lawsuit”).

19. Shortly after Plaintiff filed the New York Lawsuit, Plaintiff spoke with other
drivers about the lawsuit and, as a result, Defendant’s management became aware of the lawsuit.
About a week after the lawsuit was filed, Defendant’s Shop Manager, Chuck Plah, told Plaintiff
“that 10 have tried before you and 10 have failed, what makes you think you’re going to be any
different.”

20. In March 2018, Mr. Plah and Defendant’s General Manager, Mark Palla,
unjustifiably refused to authorize necessary repairs for Plaintiff's truck. When Plaintiff spoke
with Mr. Plah to request that Defendant authorize the repairs, Mr. Plah told Plaintiff that “af you

don’t get out of my f**king shop, things are going to get ugly.”
4
Case 2:19-cv-00560-JFC Document1 Filed 05/10/19 Page 5 of 8

21. On March 22, 2018, Defendant terminated Plaintiffs employment based on
fabricated allegations that Plaintiff engaged in threatening conduct.

22. Plaintiff never engaged in threatening conduct. Instead, the fabricated allegations
that Defendant used to terminate Plaintiff's employment were a pretext for Defendant to retaliate
against Plaintiff because he filed the New York Lawsuit.

COUNT I-— FLSA — FAILURE TO PAY MINIMUM WAGE

23. All previous paragraphs are incorporated as though fully set forth herein.

24. The FLSA entitles employees to a minimum wage of $7.25 per hour. See 29
U.S.C. § 206(a)(1)(C).

25. Defendant is an employer required to comply with the FLSA, and Plaintiff is an
employee entitled to the law’s protection.

26. During some weeks, Defendant willfully violated the FLSA’s minimum wage
mandate by paying Plaintiff post-deduction compensation of under $7.25/hour.

COUNT II —- NYLL — FAILURE TO PAY MINIMUM WAGE

27. All previous paragraphs are incorporated as though fully set forth herein.

28. During the past six years, the NYLL has entitled employees to a minimum wage
ranging from $7.25/hour to $15.00/hour depending on the time period and work location. See
N.Y. Lab. Law § 652.

29. Defendant is an employer required to comply with the NYLL, and Plaintiff is an
employee entitled to the law’s protections.

30. During some weeks, Defendant willfully violated the NYLL’s minimum wage
mandate by paying Plaintiff post-deduction compensation falling below the required minimum

wage.
Case 2:19-cv-00560-JFC Document1 Filed 05/10/19 Page 6 of 8

COUNT IJ —NYLL — ILLEGAL WAGE DEDUCTIONS

31. All previous paragraphs are incorporated as though fully set forth herein.

32. The NYLL generally prohibits employers from subjecting employees to pay
deductions that are not “for the benefit of the employee.” N.Y. Lab. Law § 193(1)(b).
Moreover, such deductions, must be authorized by the employee, and the authorization must be
“voluntary and only given following receipt by the employee of written notice of all terms and
conditions of the payment and/or its benefits and the details of the manner in which deductions
will be made.” Id.

33. Defendant is an employer required to comply with the NYLL, and Plaintiff is an
employee entitled to the law’s protections.

34. Defendant violated the NYLL by making pay deductions that are not for the
benefit of Plaintiff and, furthermore, have not been authorized by the appropriate written notice.

COUNT IV — FLSA — ANTI-RETALIATION

35. All previous paragraphs are incorporated as though fully set forth herein.

36. | Under the FLSA, an employer may not “discharge or in any other manner
discriminate against any employee because such employee has filed any complaint or instituted or
caused to be instituted any proceeding” asserting FLSA rights. 29 U.S.C. § 215(a)(3).

37. Defendant violated the above provision by terminating Plaintiff's employment in
retaliation for his pursuit of the New York Lawsuit.

38. In violating the FLSA, Defendant acted willfully and with reckless disregard of
clearly applicable FLSA provisions.

COUNT V —NYLL — ANTI-RETALIATION

39. All previous paragraphs are incorporated as though fully set forth herein.
6
Case 2:19-cv-00560-JFC Document1 Filed 05/10/19 Page 7 of 8

40. | Under the NYLL, an employer may not “discharge, threaten, penalize, or in any
other manner discriminate or retaliate against any employee [ .. . ] because such employee has
caused to be instituted or is about to institute a proceeding under or related to this chapter.” N.Y.
Lab. Law § 215(1)(a). |
| 41. Defendant violated the above provision by terminating Plaintiff's employment in
retaliation for his pursuit of the New York Lawsuit.

PRAYER FOR RELIEF
Plaintiff seeks the following relief:
a. Unpaid minimum wages;
b, Reimbursement of all pay deductions;
c. Unpaid past and future wages and benefits stemming from the termination
of Plaintiff's employment;
d. Compensatory damages, including damages for the emotional pain and
suffering caused by Plaintiff's termination and subsequent unemployment;
e. Liquidated damages, punitive damages, and/or penalties available under the
FLSA and/or NYLL;
f.  Prejudgment interest;
g. Litigation costs, expenses, and attorney’s fees to the fullest extent permitted
under federal and state law; and
h. Such other and further relief as this Court deems just and proper.
JURY DEMAND

Plaintiff demands a jury trial.
Case 2:19-cv-00560-JFC Document1 Filed 05/10/19 Page 8 of 8

Date: May 10, 2019

Respectfully,

Peter Wine f-

R. Andrew Santillo

Mark J. Gottesfeld
Winebrake & Santillo, LLC
715 Twining Road, Suite 211
Dresher, PA 19025

(215) 884-2491

Plaintiff's Counsel
